IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0065-20

                                MOSES C. LEE, Appellant

                                              V.

                                 THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE TENTH COURT OF APPEALS
                          MCLENNAN COUNTY



       Per curiam. Y EARY, J., filed a dissenting opinion in which S LAUGHTER, J., joined.

                                       OPINION

       Appellant was convicted of assault family violence and sentenced to eighteen years

in prison. In the bill of costs, the trial court assessed Appellant a $25 time payment fee. See

T EX. LOCAL G OV’T C ODE § 133.103. On appeal, the Court of Appeals struck a portion of that

fee as being unconstitutional. Lee v. State, No. 10-18-00334-CR, 2019 Tex. App. LEXIS

11279 (Tex. App. – Waco Dec. 31, 2019).
                                                                                   LEE - 2


      The State has filed a petition for discretionary review arguing that the time payment

fee was prematurely assessed. We recently handed down our opinion in Dulin v. State, Nos.

PD-0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31,

2021), in which we held that the time payment fee was assessed prematurely because the

pendency of appeal suspends the obligation to pay court costs.

      Accordingly, we grant ground one of the State’s petition for discretionary review,

vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals

for proceedings consistent with this opinion. The State’s other grounds are refused.


DATE DELIVERED: MAY 12, 2021

DO NOT PUBLISH